         Case 2:18-cv-00164-RWS Document 37 Filed 01/16/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA
                                 GAINESVILLE DIVISION


 DEBORAH ALLEN,


                        Plaintiff,                    CIVIL ACTION FILE NO.
 vs.                                                  2:18-cv-164-RWS
 WALMART, INC., WAL-MART STORES,
 EAST, LP, WAL-MART REALTY
 COMPANY,
                        Defendants.

                                      JUDGMENT

       This action having come before the court, Honorable Richard W. Story, United States

District Judge, for consideration of Defendant‘s Motion for Summary Judgment, and the court

having granted said motion, it is

       Ordered and Adjudged that the plaintiff take nothing; that the defendant recover its

costs of this action, and the action be, and the same hereby, is dismissed.

       Dated at Gainesville, Georgia, this the 16th day of January, 2020.



                                                         JAMES N. HATTEN
                                                         CLERK OF COURT


                                                   By: s/Daniel Ross
                                                        Deputy Clerk
Prepared, Filed, and
Entered in the Clerk's Office
January 16, 2020

James N. Hatten
Clerk of Court

By: s/Daniel Ross
         Deputy Clerk
